DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species A, figure 2, claims 1-10 in the reply filed on 1/11/2021 is acknowledged.  The traversal is on the ground(s) that:
There is no search burden; and 
Examiner has not established a lack of unity of invention under MPEP 1893.03.
Under MPEP 1893.03(d) in making a unity of invention requirement, the examiner must (1) list the different groups of claims and (2) explain why each group lacks unity with each other group (i.e., why there is no single general inventive concept) specifically describing the unique special technical feature in each group.
In the restriction requirement dated November 16, 2020 on page 3-4, Examiner listed the different groups of claims. The groups were:
Group I, claims 1-10 drawn to a device;
Group II, claims 11-23, drawn to a device; and
Group III, claim 24, drawn to a method.
Examiner further stated that there were four species. They were:
Species A, figure 2;
Species B, figure 3; and 

Examiner then stated that the claims did not relate to a single general inventive concept because they lack the same or corresponding special technical features. Examiner showed that any technical features shared between the groups were not special by showing that the prior art read upon all the technical features of claim 1.
The training Examiner received in performing the lack of unity analysis appears to be different than the test provided in MPEP 1893.03. In that Examiner did not describe the unique special technical feature in each group. 
Based upon further consideration, Examiner is withdrawing the restriction between Group I and Group II, as Group I and Group II share the same “technical features” however, as shown by means of the prior art they do not share any special technical features because, as stated, the prior art teaches all the limitations of claim 1.
The restriction between now Group I/II and Group III is proper. This is because Group I/II is directed to a switch containing a titanium electrode, and Group III, is directed to a multi-layered TiAlN electrode. Therefore, the special technical feature of Group III is a layered TiAlN electrode while the special technical feature of Group I/II is a switch.
Based upon the above, Examiner is withdrawing the lack of unity requirement between Groups I and II. However, the lack of unity requirement between the species is still deemed proper as the species do not form a single general inventive concept as evidenced by figures 2-4. Therefore, this species requirement is still proper. Based upon this, and based upon Applicant’s election of Species A, figure 2, and Applicant’s statement that claims 1-10 encompass the elected Species A, Examiner will continue to examine claims 1-10.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2020, and October 2, 2019 were considered by the examiner.


Drawings
The drawings are objected to because:
In ¶ 0016, Applicant uses two different labels for element 208: 1) third electrode, and 2) upper electrode. Applicant needs to use only one label per element number.
In ¶ 0031, Applicant states that figure 4 has a different stacking order than figure 2. However, it appears that figures 2 and figure 4 are exactly the same.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, 
Claim 8 is indefinite under MPEP 2173.05(p). This is because the claim is directed to an apparatus (switch device), and a method of using the apparatus (turning the switch layer to a low resistance state by applying a first voltage, and turning the switch layer to a high resistance voltage by applying a second voltage).
Because the claim includes both an apparatus and method of using the apparatus in the same claim the claim is indefinite as it creates confusion as to when direct infringement occurs.
Regarding claim 9,
Claim 9 is indefinite because it lacks structural relationship with the rest of the claim. The claim states “wherein the switch device includes at least one or more kinds of chalcogen elements.” This claim does not state what element, 1) the first electrode, 2) the second electrode, 3) the switch layer, or 4) some other layer is the layer which includes “at least one or more kinds of chalcogen elements”. 

For purposes of applying art only, Examiner will assume it is the switch layer which must include  at least one or more kinds of chalcogen elements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lowrey (US 2005/0029505 A1) (“Lowrey”).
Regarding claim 1, Lowrey teaches at least in figure 13:
a first electrode (34), 
wherein the first electrode (34) contains titanium (¶ 0055, where TiAlN can be used); 
a second electrode (26); 
a switch layer (32), 
wherein the switch layer (32) is between the first electrode (34) and the second electrode (26).
Regarding claim 2, Lowrey teaches at least in figure 13:
wherein the first electrode (34) also contains aluminum (¶ 0055, where TiAlN can be used).
Regarding claim 3, Lowrey teaches at least in figure 13:
wherein the first electrode (34) also contains nitrogen (¶ 0055, where TiAlN can be used).
Regarding claim 4, Lowrey teaches at least in figure 13:

Regarding claim 5, Lowrey teaches at least in figure 13:
wherein the first electrode (34) is formed from titanium aluminum nitride (TiAlN) (¶ 0055, where TiAlN can be used).
Regarding claim 7, Lowrey teaches at least in figure 13:
wherein the first electrode (34) is in contact with the switch layer (32).
Regarding claim 9, Lowrey teaches at least in figure 13:
wherein the switch device (device of claim 5) includes at least one or more kinds of chalcogen elements (based upon the assumption stated in 35 USC § 112(b), Examiner is assuming that Applicant wants the switch layer 32 to include at least one or more kinds of chalcogen elements. ¶ 0056 states that 32 may be a chalcogenide element).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowrey, in view of Wicker (US 2002/0058389 A1) (“Wicker”), in light of evidentiary reference Park et al. (US 2012/0122309 A1) (“Park”).
Regarding claim 6, Lowrey does not teach:
wherein the first electrode is at least 70% Al.
This is because Lowery does not teach the specific percentage of each Ti, Al, or N in the TiAlN material of the first electrode (34).

Wicker teaches at least in figure 9:
That when one is forming a chalcogenide memory device (Abstract) that the TiAlN electrode layer (230) can have the formula TixAlyNz. One of ordinary skill in the art would know that x, y, and z are variables that can be adjusted. Based upon this it is obvious that one could freely adjust the percentage of Al in the TiAlN electrode. Thus, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art. 
.

Claims 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowrey.
Regarding claim 8, Lowrey teaches at least in figure 13:
wherein the switch layer is turned to a low-resistance state by setting an applied voltage to a predetermined threshold voltage or higher, and is turned to a high-resistance state by decreasing the applied voltage to the threshold voltage or lower (Under MPEP 2114 (II) the manner of operating the device does not differentiate the device, or apparatus, from the prior art. The limitation does not require any new structural features. Therefore, the device of claim 5 can operate in the required fashion. Thus, the intended use does not render the claim patentably distinct from the prior art).
Regarding claim 10, Lowrey teaches at least in figure 13:
Claim 10 is directed to a characteristic of the first electrode 34. The characteristic is that the first electrode have a resistance of at least 12,500 Ohms. Lowrey teaches that the first electrode is formed of TiAlN. This is the same material Applicant has claimed in claim 5. Under MPEP 2112(III) “[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.” Here Applicant has claimed a material TiAlN in terms of its property, resistance. The prior art teaches the same material. Therefore, it is obvious/inherent that the material has the same resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822